 PLUMBERS,LOCAL 13583Local Union No. 13, an affiliate of the United Associ-ation of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada(Mechanical Contractors Association ofRochester, Inc., and Association of Plumbing, Heat-ing and Cooling Contractors of Rochester,Inc.) andAlfred Winter.Case 3-CB-2140October 22, 1976SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn May 28, 1976, Administrative Law Judge Her-zel H. E. Plaine issue the attached Supplemental De-cision in this proceeding.1 Thereafter, Respondentfiled exceptions and a supporting brief, and GeneralCounsel filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge withthe following addition and to adopt his recommend-ed Order.In an attempt to mitigate its backpay liability forhaving discriminatorily refused to refer Alfred Win-ter for work as a refrigeration mechanic, Respondentoffered evidence at the backpay hearing challengingWinter's work qualifications.We agree with the Administrative Law Judge's rul-ing that the unsworn hearsay evidence offered con-cerning AlfredWinter's asserted lack of qualifica-tions for the job of refrigeration mechanic was bothnonprobative and irrelevant. The issue of Winter'squalifications to perform the job of refrigeration me-chanic could have and should have been, but wasnot, litigated in the original unfair labor practice pro-ceeding. It is clear that .he was offered the job byBetlem, and, was not hired solely because of Respon-dent's discriminatory refusal of a referral. Respon-dent's offer to prove that Winter was not qualified,therefore, cbuld only be intended to establish thatBetlem would have ' subsequently discharged him.Apart from the wholly unacceptable character of theevidence offered, such proof obviously would be en-tirely speculative. The evidence shows that the crite-rion by which the Employer determines an individualmechanic's qualification for,work is the mechanic'sactual performance on the job and not (as, the Ad-ministrative Law Judge notes) the job title on his pa-pers.Having foreclosedWinter's opportunity toprove that he was suitably fitted for the job of refrig-eration mechanic by discriminatorily refusing to re-fer him, Respondent cannot now be permitted belat-edly to attackWinter's fitness for the job in aconjectural and indirect fashion. The one relevantand true indicium of Winter's qualifications has beenprecluded by Respondent's actions.We decline,therefore, to accept Respondent's invitation to hy-pothesize aboutWinter's success or failure in theEmployer's employ.Flora Construction Company andArgus Construction Companyd/b/aFlora and ArgusConstruction Company,149 NLRB 583 (1964), enfd.354 F.2d 107 (C.A. 10, 1965).Since Respondent has not challenged any other as-pects of the backpay computation, we affirm the Ad-ministrative Law Judge's recommended Order.ORDERPursuant to Section 10(c) of the National. LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local Union No. 13, anaffiliate of the United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, Roches-ter,New York, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order.'The Board'sDecision and Order is reported at 212 NLRB477 (1974).SUPPLEMENTAL DECISIONHERZEL H. E. PLAINE, Administrative Law Judge: This isa backpay proceeding, supplemental to the Board's Deci-sion and Order of July 18, 1974, 212 NLRB 477, adoptingAdministrative Law Judge Dyer's Decision of April 11,1974, and directing the Respondent Union (Local 13) tomake the Charging Party (Winter) whole for his losses re-sulting from Local 13's unfair labor practices.' On March17, 1975, the United States Court of Appeals for the Sec-ond Circiit entered its judgment enforcing in full the back-pay provisions of the Board's Order.Pursuant to a backpay specification and notice of hear-ing issued on June 23, 1975, and Local 29's answer, filed onJuly 3, 1975, the case was heard on February 3 and 4, 1976,1The unfair labor practices comprised violations of Sec 8(b)(1)(A) of theAct by Local 13 discriminatorily refusing to refer Winter to Betlem ServiceCorporation, an employer-member of the contractors' association, who hadofferedWinter a job, and by Local 13 bringing union charges against Win-ter when he complained to the Board of Respondent's discriminatory refus-al to refer him for work226 NLRB No. 84 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDinRochester,New York. Only counsel for the GeneralCounsel has filed a brief.Upon the entire record of the case, including my obser-vation of thewitnessesand consideration of the brief, Imake the following:FINDINGS AND CONCLUSIONS1.THE AMOUNT OF THE BACKPAYAs established by the unfair labor practice decision,Winter was a member of Local 46, the Toronto, Canada,branch of Respondent (Plumbers and Pipe Fitters) Union,and had been accepted as a journeyman and initiated onMarch 24, 1971. Thereafter, he and his wife decided tomove to the Rochester, New York, area and, in order to geta residentvisa,Winter sought and obtained from BetlemServiceCorporation (Betlem)of Rochester a written offerof a permanent job.The written offer, dated May 28, 1971, addressed to theU.S. Consulate General in Toronto and to whom it mayconcern, stated that Alfred Winter is skilledas a refrigera-tionservice andinstallationmechanic, that there is greatdemand for this skill in Rochester, and thatBetlem willhireWinter immediately upon entry into the country in apermanent job at Rochester at the rate of $8.77 per hour.The letter was signed by then vice president, now, presi-dent, Dominick Acquilano of Betlem (G.C. Exh. 4).When Winter came to the United States he was told byhis prospective employerBetlem,who was a member of theemployers' association that had a collective-bargainingcontract with Local 13, that he needed a travel card fromhis Toronto Local 46, and a referral from the union busi-ness agentfor Local 13, Christopher Farrell. Thereafter inthe period from October 6, 1971, to April 16, 1973, Winterpresented Farrell, on four different occasions, with foursuccessivetravel cards issued by Local 46. However, eachtime Farrell refused to give Winter the referral to Betlemon various grounds. As the Board found, regarding the fi-nal refusal on April 16, 1973, in violation of the Act, UnionAgent Farrell refused to honor the travel card or to giveWinter the referral slip that the employer had sent him toseek,either because Winter was not a member of Local 13or because Farrell assumed Winter had worked for a non-union contractor (while waiting for the referral), 212NLRB at 479. There was no issue raised by Farrell withWinter, or later in the defense against the unfair laborpractice charge, regarding Winter's qualifications or com-petency to do the job for which the referral was sought anddenied.In the backpay proceeding, General Counsel establishedthe backpay period from the time of refusal of the referral,April 16, 1973, to April 14, 1975,2 when Union Agent Far-rell on behalf of Local 13 notified Winter, Betlem, and thetwo Rochester employers' associations that it had no obj ec-tion to the employment of Winter and that he would have2 The date tolling the backpay period should have been April 16, 1975, seeunion letters, G C Exhs. 2 and 3 However, General Counsel and theCharging Party waived claiming the 2 days' backpay erroneously forgiventhe Union.full use of the referral facilities of Local, 13 without dis-crimination.General Counsel reestablished by the testimonyof Presi-dent Acquilano of Betlem that with the union referral hewould have hired Winter as a mechanicat the goingjourneyman's rate in April 1973, and confirmed that therates of pay used by Board Compliance Officer James Pal-ermo in preparing the backpay specification were the goingrates during the backpay period and came fromBetlem'sbooks.Compliance Officer Palermo testified that he used therepresentative employee method in calculating the backpayto arrive at an averaged number of hours and overtimehours per employee per calendar quarter. He used the rep-resentative employee method, he testified, because he wasinformed by President Acquilano that no one was hired inWinter's place at the time and a "replacement" was notfound and hireduntilAugust 1973 (employee Paris); andadditionally because overtime was variouslyassigned tothe employee or employees who lived closest to a particularjob. In using the representative employee method,Palermoexcluded, for an individual employee, weeks in which heworked less than 24 hours in the week, in order to obtainan average of hours worked by full-timerepresentative em-ployees, and he used the records of 15 (named) employeesto arrive at the average hours worked in each of theseveralcalendar quarters of the backpay period. To theaveragehours Palermoapplied the journeyman's wage rateapplica-ble in that quarter to arrive at the base backpay for thequarter accruing to Winter, From May 1, 1974, pursuant tothe union contract, $1. per hour was added for vacation payto arrive at the gross backpay per quarter, from which wasdeducted Winter's interim earnings in the quarter, to arriveat the net backpay due Winter. Also, calculated at the con-tract rate of 52 cents per hour were contributions due thepension fund on Winter's behalf in each calendar quarterof the backpay period.In connection with mitigation of damages, Winter pro-vided evidence of interim earnings, and, as already indi-cated, Respondent- Union was given credit for suchagainstthe backpay due, in the respective calendar quarters, of thebackpay period. These representedearningsfrom tempo-rary employment by four Rochester employers-James W.Craib, Inc., Brandt Air Conditioning, Inc., Lincoln FirstBank of Rochester, and J. Saltzman (or Salczman) andSon-3 at which jobs Winter applied his skills as steamfit-ter or pipefitter and plumber, variously doing 'air-condi-tioning, plumbing, heating, and maintenance work.He alsoprovided evidence of efforts to fill the gaps of unemploy-ment and to obtain better paying and more permanent em-ployment, including applying to union locals in other citiesoutside Rochester and attempting (in vain) to get UnionAgent Farrell to even respond to a request to negotiate hisintransigent refusal to give Winter a referral.'3 Inadvertently, Saltzman's name was omitted frompar 7 of the backpayspecification, although theearnings fromthat employeras well as the threeother employers were reflected in the deductions from the backpayclaimedAt hearing, par 7 was corrected to show employment by LincolnFirst Bankfrom February 4, 1974, to August 3, 1974, and employment by J Saltzmanand Son from September 13, 1974, to April 10, 19754Winter testified that in April 1973 he applied to Lobene and Hayes, aRochester plumbing, heating, and air-conditioning firm that was an associa- PLUMBERS,LOCAL 13Local 13 did not provide any contest of the interim earn-ings or of the evidence of Winter's efforts to obtain moreand better employment, which I find were reasonable ef-forts; nor did Local 13 challenge, as such, the method ofcomputing, the wage and fringe benefit rates applied incomputing, or the computation of, the backpay. Accord-ingly, unless there is merit to Local 13's defense, consid-ered below, the sum of $26,966.34- is due and payable byLocal 13 to Alfred Winter with interest at 6 percent appro-priately calculated; s and the further sum of $2,060.85 incontributions is due and payable by Local 13 to the appro-priate pension fund on Winter's behalf, together with anyapplicable penalties or interest for late payment claimedand not waived by the fund; minus any required tax with-holdings to be deducted and paid by Local 13 under Fed-eral, state, or local law from any of the sums included inthe foregoing total backpay obligation.II.THE DEFENSEBy its answer to the backpay specification and at hear-ing, Local 13 claimed there was no backpay due Winterfrom it because Winter was not qualified to take the joboffered by Betlem as an"air-conditioning"or "refrigera-tion"mechanic .6Respondent called two witnesses,President Acquilanoof Betlem,who was also called to testifyby theGeneralCounsel,and Respondent's business agent,Farrell.President Acquilano testified that his company does air-conditioning service and installation,which he also called"refrigeration"work.Today,he said,he calls his men re-frigeration mechanics,which,he explained,is a fairly newclassification that did not exist a few years ago. Refrigera-tionmechanics,he further said, were originally plumbersand steamfitters. He noted that he himself is a refrigerationmechanic but that his current union card says he is asteamfitter,and that a few years ago there were no entrieson union cards or books that showed a specialty in refriger-ation.When he interviewed Alfred Winter in 1971 for thejob he offered Winter, Winter's union dues book, whichAcquilano said he saw, showed that Winter was a steamfit-ter; and the book was a dues book of the Toronto unionlocal, said Acquilano?tion employer, and was told that any time he "could get by Farrell" andbring a union referral slip,he could have a job with the firm.5 Interest at 6 percent accrues commencing with the last day of the calen-dar quarter on the amount due and owing for the quarterly period, andcontinuing until the date of payment of the total backpay.Isis Plumbing &Heating Co,138 NLRB 716, 720-721 (1962), approved inPhilip Carey Man-ufacturing Company MiamiCabinet Divisionv.N L R.B.,331 F.2d 720 (C A6, 1964), cert. denied 379 U.S 888.6 On General Counsel's prehearing motion to strike the answer,the Boardordered it stricken to the extent that the answer disputes the Board's deci-sion and order finding that Respondent violated the Act by the discrimina-tory refusal to refer Winter and directing that Winter be made whole, butallowing the remainder of the answer to stand.Preheanng order of October30, 1975, G C. Exh. 10).7 This last portion of Acquilano's testimony contradicted anex partestatementUnion Agent Farrell obtained from Acquilano (to supportFarrell's affidavit filed in opposition to the prehearing motion to strike theanswer to the backpay specification) Theex partestatement said that Ac-quilano learned from Farrell that Winter had a fitter's card from Torontoand was not a refrigeration mechanic.585President Acquilano further testified that he put his joboffer to Winter in writing, addressed to the U.S. Consulate(G.C. Exh.4, supra),partly to aid Winter's entry into theUnited States, and testified that he would have hired Win-ter as a mechanic in 1973 at the going journeyman's rate in1973, ifhe had the union referral.8Winter could not havebeen hired as an apprentice at an apprentice's rate, saidAcquilano, because apprentices cannot be hired"off thestreet," they must come through the apprentice program.President Acquilano testified that his practice was and isto hire experienced men in the refrigeration(air-condition-mg) field, and that when he hires he assumes the man cando the work. Not surprisingly,he further testified that ifWinter was not a refrigeration mechanic he would not havehired him(and presumably would not have made him thejob offer); but then, surprisingly,followed this statementwith the assertion that he had never discussed Winter'spast work with him and made no inquiry about his qualifi-cationsand background.Ifthe latter assertion ofAcquilano's is true, it can only be understood in the lightof his further testimony that he relies on performance oftheman after hiring as to whether he is qualified, whichwould make the label under which the job applicant cameof little consequence.In this connection, Acquilano furthertestified that in the past the Union has referred refrigera-tionmechanics to him whom he has hired and thereafterlaid off because he was dissatisfied with their performance.Union Business Agent Farrell provided no evidence onthematter of Winter'squalification for the Betlem jobother than to indicate that, as the backpay proceeding be-came imminent,he sought and obtained theexpartederog-atory statements concerning Winter attached to the Farrellaffidavit filed in opposition to striking Respondent's an-swer.Apart from the question of their relevancy to thisproceeding,these were unsworn and untested statementsand the persons who purportedly made them were not pro-duced and offered as witnesses9Moreover,the substanceof the statements(other than Acquilano's) are on their faceirrelevant to this proceeding.Thus the statement of Howard,alleged to be businessmanager for Canadian Local 46, purports to question, inJune 1975, Local 46's own grant of the several travel cardstoWinter in 1971, 1972, and 1973.The validity of the trav-el cards was covered in the unfair labor practice litigation,the officials of its sister Local 46 were easily available toLocal 13 before and during that litigation,and if there wasanything to the allegations they could have and shouldhave been made and litigated in the unfair labor practicecase.What was proposed here was an attempt to urge otherreasons to discredit and relitigate the Board's finding thatthere was a discriminatory refusal by Local 13 to honor thetravel cards and to refer Winter to the job offered him. Inits prehearing order, the Board ruled out such relitigation.The statement of Pfromm, said to be a former foremanof the James Craib Company,purports to denigrate the8Acquilano said he was aware he had the right under the union contractto hire a nonunion man, with an obligation on the part of the man to jointhe Union in a certain number of days,but that he never used that practice.9 Except Acquilano, whose statement and testimony have already beendiscussed 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork performance of Winter on a 10-week job for Craib,from January to April 1973, converting coal boilers to oilboilers, and concludes that Winter was discharged for lackof qualification and incompetency. There appears to be nodirect relationship between this work and air-conditioningor refrigeration work. Moreover, paragraph 7 of the back-pay specification and the uncontradicted testimony ofWinter show that Winter worked for the same Craib for a2-1/2 week period from April 16 to May 3, 1973, which onits face would seem to indicate that Craib had no problemin putting Winter on a job for an additional period.In my view the defense that Winter was not qualified towork for employer Betlem was a sham and constituted ashifting by Local 13 from its discredited position in theunfair labor practice proceeding in an attempt to reargueand escape the Board's decision and order to make thediscriminatee whole. By the employer's standard the test ofthe individual's ability to perform the work of a refrigera-tion mechanic was an evaluation of his actual performanceon the job, and not the label on his papers. In the past,employer Betlem had from time to time discharged, as un-satisfactory,men referred to it by the Union as qualifiedrefrigerationmechanics. By its unfair labor practices, Lo-cal 13 had denied Winter the opportunity to demonstratehis skills asa refrigeration mechanic for employer Bet-lem.io10 Even if there were an uncertainty legitimately raised about Winter'squalifications, "the backpay claimant should receive the benefit of anydoubt rather than the Respondent, the wrongdoer responsible for the exis-tence of any uncertainty and against whom any uncertainty must be re-solved."United Aircraft Corporation,204 NLRB 1068 (1973), and cases cit-edIn accordance with the uncontroverted testimony ofPresident Acquilano of Betlem there was only one kind ofwage rate that would have been paid Winter for the work,namely, the journeyman's rate, and the backpay was com-puted at that rate.Upon the foregoing findings of fact and conclusions andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER 11Respondent Local Union No. 13, an affiliate of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada, Rochester, New York, its officers,agents, andrepresentatives, shall pay to discriminatee Alfred Winter,or to his account, the followingsums asnet backpay:(1)To Winter directly, the sum of $26,966.34 with inter-est at6 percent per annum calculated as provided undersectionI, supra.(2)To Winter's pension account, the sum of $2,060.85,together with any applicable penalties or interest for latepayment claimed and not waived by the account, minusany tax withholdings required to be deducted and paid byLocal 13 from any of such sums under Federal, state, orlocal law.11 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and Order herein shall,as provided in Sec 102 48 of the Rulesand Regulations,be adopted by the Board and become its findings,conclu-sions, and Order,and all objections thereto shall be deemed waived for allpurposes